Dear Secretary Carnahan:
You have submitted a revised proposed summary statement prepared under Section 116.334, RSMo, for a referendum relating to House Bill 1900 and campaign finance. The proposed summary statement is as follows:
  Shall Missouri statutes be amended to:
  • eliminate the state's existing campaign contribution limits thereby allowing candidates for political office to accept unlimited contributions from any individual or entity, but not allow monetary contributions from a political party committee nor contributions to certain candidates during the legislative session;
  • prohibit the Missouri Ethics Commission from accepting complaints regarding violations of the campaign finance disclosure law within 15 days prior to an election and revise other Commission procedures;
  • restrict certain lobbyist expenditures and revise lobbyists' reporting requirements; and
  • revise candidate qualification requirements?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the referendum, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General